Ludeling, C. J.
The relators were members of the Board of Assessors for the parish of Orleans in the year 1867. They aver that by the provisions of act No. 55, of the General Assembly of 1865, their compensation was fixed at three per centum on the amount of taxes on property, gross receipts, etc., and they claim that they are entitled to receive the same per centage upon the one per cent, tax levied by the act No. 114 of the General Assembly, approved twenty-ninth September, 1868, as the tax rolls of 1867 were used as the basis of this tax. They claim $44,076 44.
The evidence shows that the relators were removed from office on or about the seventeenth of July, 1868, months before the one per cent, tax was levied by the General Assembly. According to the theory of the relators, if the Legislature which is to convene next month should see fit to adopt the assessment of last year as a basis for levying the taxes for the current year, the assessors who made that assessment, who have been paid already for making it, would be entitled to be paid again. The proposition is preposterous. The suit is frivolous and vexatious, and we regret we have not the power to mulct the relators in damages.
It is ordered that the judgment of the court a qua be avoided and reversed, and there be judgment in favor of the defendant rejecting plaintiffs’ demand, with costs of both courts.